Citation Nr: 0516521	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for  residuals of head 
trauma with dizziness.

2.  Whether new and material evidence has been received to 
reopen a claim for rhinitis, and if so, whether service 
connection should be granted.

3.  Entitlement to an increased rating for sinusitis with 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to November 
1967, and June 1975 to November 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In November 1998, the veteran asserted compensation for 
additional disability resulting from the aggravation of a 
nonservice-connected disability (his asthma) by a service-
connected disability (sinusitis and headaches) under 38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc). In a May 2000 rating decision, the RO 
denied the veteran's claim, and the veteran filed a notice of 
disagreement in May 2000. In May 2002, the RO issued a 
statement of the case on this issue. In a cover letter sent 
with the statement of the case, the veteran was informed of 
the requirement that he submit a substantive appeal if he 
desired appellate review with respect to this issue. 
Thereafter, the issue has not been addressed in any written 
communication received from the veteran or his 
representative. Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to this issue.

Service connection for rhinitis was originally denied in a 
March 1987 Board decision. It is well settled that a new 
theory of entitlement pertaining to a previously denied 
disability does not constitute a new claim for service 
connection and remains an attempt to reopen the old claim. 
See Ashford v. Brown, 10 Vet. App. 120, 123-25 (1997). Thus 
new and material evidence is required in order for the Board 
to consider the substantive merits of the claim for service 
connection for rhinitis, regardless of the veteran's current 
theory

In a March 2002 rating decision, the RO denied increased 
ratings for sinusitis and tinnitus, service connection for 
residuals of head trauma with dizziness, and denied reopening 
the claim for service connection for allergic rhinitis. In 
August 2002, the veteran limited his notice of disagreement 
to the issues of service connection for head trauma and 
rhinitis, and for an increased rating for sinusitis, and 
subsequently perfected his appeal on these issues.

The veteran testified at a hearing in February 2003 before a 
hearing officer at the RO. A transcript of that hearing is of 
record. 

The issues of entitlement to service connection for rhinitis 
and for increased rating for sinusitis with headaches, will 
be addressed in the remand following the ORDER section of the 
decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished for the issues decided 
herein.

2.  Residuals of head trauma with dizziness were not present 
in service, and there is no evidence of a nexus between any 
current residuals and service.

3.  In a March 1987 decision, the Board denied the veteran's 
claim of entitlement to service connection for rhinitis.

4.  The evidence received since the March 1987 Board decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of head trauma with dizziness have not been met. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2004).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for rhinitis. 38 
U.S.C.A. § 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection for Residuals of Head Trauma with 
Dizziness.

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) (Act), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] and the regulations implementing it are applicable to 
the veteran's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. In addition, VA 
is required to notify the claimant to submit any pertinent 
evidence in the claimant's possession.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, and RO 
correspondence, in particular VCAA letter dated in October 
2001, the veteran has been informed of the evidence and 
information necessary to substantiate his claim, the 
information required from him in order for VA to obtain 
evidence and information in support of his claim, and the 
assistance that VA would provide in obtaining evidence and 
information on his behalf. Moreover, since the veteran was 
informed of the evidence that would be pertinent to his claim 
and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121. However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process." Id. at 120. 

In this case, the veteran filed his claim in June 2000, prior 
to enactment of the VCAA. However, the RO adjudicated the 
veteran's claim on a de novo basis following compliance, in 
October 2001, with the notice requirements of the VCAA and 
the implementing regulations. In the Board's opinion, the RO 
properly processed the claim after complying with the notice 
requirements of the VCAA and the implementing regulations. 
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The record also reflects that service medical records, and 
all identified post-service records have been obtained. 
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information. 
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations. Accordingly, the Board is 
satisfied that no further action is required under the VCAA 
or the implementing regulations.

B.  Factual Background

The record contains voluminous VA and private post-service 
treatment notes. Only the salient records will be discussed 
below.

Service medical records disclose that no diagnosis or history 
of head trauma or dizziness were noted at the time of 
enlistment examination in October 1962. He was intermittently 
treated for various problems, none of which included head 
trauma or dizziness. The veteran served two tours of duty 
from October 1962 to November 1967, and a third from June 
1975 to November 1984. No pertinent medical defects of the 
head were shown during any periods of active service. 

A September 1965 service examination noted that the veteran 
was physically fit for frequent aerial flight. Noted defects 
did not include the head or dizziness. The veteran had a 
series of head colds from December 1965 through August 1966 
treated with cold medications. A November 1966 medical 
examination for Air crewman in Training reflected no 
abnormalities. Self-balancing test was noted as steady. Noted 
defects were distant vision of right eye, correctable with 
lens, and the veteran was qualified for duty at sea and in 
the field but was not qualified for duty involving flying.

In June 1967, the veteran was treated for complaints of 
headache, tingling at the left side of the face, and glove 
distribution of the left hand. He reported prior occurrences 
characterized by blurring, scotoma centrally, and severe 
frontal headaches lasting 1 to 3 hours. He indicated 
occurrences three times in the previous year. He related that 
his mother had a history of migraine headaches. Examination 
was within normal limits, rule out migraine symptoms. 

In August 1967, he reported ringing in both ears since a 
blast the previous night, but that it was getting better. 
Examination revealed mild injection right tympanum. There was 
no perforation or fluid. The veteran also had an upper 
respiratory infection. He was provided decreased noise for 48 
hours and treated with cold medication. Two days later, he 
was noted as doing better, and the medication was continued.  
No reference to actual head trauma or a concussion is noted 
in these entries.

In September 1967, the veteran requested an audiogram, and 
was referred from the dispensary to a navy ship for 
consultation with a provisional diagnosis of tinnitus in both 
ears. On September 1967 consultation, ear examination was 
normal. Audiology showed a slight dip at 35 decibels, but was 
otherwise normal. The veteran was classified as fully 
qualified for duty. An aortic kink was noted, and the veteran 
was referred for evaluation to rule out aneurysm.  Again 
there was no evidence of head trauma or a concussion.

On September 1967 separation examination, no defects were 
noted, and none were noted on reserve component enlistment 
examination in January 1968. 

On February 1968 VA neurological C&P examination, the veteran 
reported that he had been recently discharged in November 
1967. He complained of ringing in the ears which began in 
August 1967 when a rocket landed near his tent. On 
neurological examination, gait and station were normal, 
cranial nerves intact, Rinne and Weber tests were negative 
for bone and air condition. Coordination was good and Romberg 
sign negative. Deep tendon reflexes were present, and 
sensation was intact. Superficial reflexes were present with 
no atrophy or paralysis noted. There were no abnormal 
involuntary movements present. Diagnosis was tinnitus, 
bilateral. Ear, Nose, and Throat (ENT) examination noted that 
ears were relatively normal. In July 1969, he was treated 
with medication for rhinorrhea. A July 1970 examination 
showed no abnormalities. 

In July 1973, the veteran was treated for headaches with 
sinus. Impression was questionable flu. In his Reserve 
Officer Training Corps Examination of June 1974, he reported 
bronchitis as a child, and complained of epigastric 
discomfort, nausea, and vomiting. In August and September 
1975, he reported stuffy head, migraine, allergy, and 
pressure over frontal sinuses. Impression was sinus pressure 
over the frontal sinuses and headaches. Sinus x-rays were 
within normal limits. 

September 1975 clinical records reflect that the veteran was 
complaining of a stuffy head, had questionable sinus and 
migraine problems, fever, upset stomach and dizziness, and 
was assessed with sinus blockage. He was also seen for 
headache, tonsillopharangeal inflammation, bilateral ear 
congestion, and assessed with viral sinusitis. In May 1977, 
complaints included history of rhinorrhea, symptomatic for 
the prior ten years and worse during the previous two years. 
He reported symptoms as seasonal, worse from May to July and 
September to October. Examination and skin testing revealed 
impression of mixed seasonal allergic rhinitis, mild allergic 
asthma, and maxillary and frontal sinusitis. 

A July 1977 VA consultation record showed that the veteran 
reported recurring headaches bi-temporally, mostly during the 
day, and extending to the back of the head. He reported that 
he had never had head trauma, and had allergies since about 
1972 treated with Drixoral tablets. The ears were noted as 
clear, tympanic membranes were normal color and mobility. 
Sinus films showed no abnormality. It was noted that any 
thickening of the mucosa had probably resolved. Diagnosis was 
headache, possible atypical migraine, sinusitis of allergic 
etiology. Sinus x-rays were noted as clear with no masses.

From October 1978 to May 1984, the veteran was treated for a 
variety of conditions pertinent to headaches and sinus and 
allergy problems, including rhinitis. 

On VA ENT consultation in May 1984, the examiner noted that 
the veteran had rhinitis of various types, with no evidence 
of sinusitis. 

The veteran was admitted into Tripler Army medical center for 
a major workup in July 1984. He was also admitted in November 
1984 for acute exacerbation of sinusitis. It was noted that 
his ETS was in two days, and he still complained of frontal 
headaches, frontal sinus congestion, and bilateral ear 
congestion. He denied fever, chills, sweats, or nasal 
drainage. Past history and review of systems note no history 
of head trauma. On November 1984 separation examination, none 
of the listed defects were attributed to residuals of head 
trauma.

Post-separation VA outpatient treatment notes reflect 
continuing treatment for headaches, sinusitis, rhinitis and 
allergy problems. 

When examined by VA in February 1985, the veteran complained 
of frequent headaches beginning in 1977, and related to 
sinusitis. He reported that shortness of breath, frequency of 
headaches, and dizziness were related to exertion. VA 
Computed tomography (CT) scan of the head in July 1985 to 
evaluate the sinuses revealed normal findings. VA outpatient 
clinical records from June 1985 to February 1986 related to 
conditions other than head trauma or residuals. At a personal 
hearing before the RO in February 1986, no reports were made 
of head trauma in service, or residuals of same.

VA hospitalization discharge summary dated in August 1987 
reflects complaints of chronic sinusitis associated with 
dizziness and occasional nausea and vomiting, also 
constipation alternating with diarrhea and cramps. The 
veteran also reported a history of bilateral tinnitus after 
an explosion in Vietnam and that he had a gradual increase in 
dizziness and ataxia over the previous few months associated 
with frontal headache, nausea, and vomiting once every few 
days. It was noted that ENT consultation for evaluation of 
tinnitus and vertigogram was not suggestive of Meniere's 
disease, and the range of hearing was normal. Auditory 
Brainstem Response test (ABR) was abnormal with a delay on 
the right. An October 1987 treatment progress note reflects 
that CT scan of the head was negative for operative disease.

An audiometry consultation note dated in July 1988 reflects 
that the veteran was seen for audiological evaluation and 
auditory brainstem response (ABR) study. He reported a 
history of constant ringing in both ears, with a feeling of 
fullness and a "wave-like" dizziness was also described. He 
reported acoustic trauma in Vietnam. The examiner found the 
veteran's hearing sensitivity within normal limits 
bilaterally, through 2000 Hertz, sloping to a moderate 
sensorineural loss. Speech discrimination was excellent in 
high intensities. There was normal middle ear compliance 
bilaterally. ABR study was normal, and was noted as 
consistent with normal central conduction bilaterally. The 
examiner noted that vertigo was felt on tympanometry, and a 
right cochlear fistula should be ruled out through further 
ENT testing.

In March 1990 private ENT examination the veteran reported a 
history of "rocking" type dizziness with imbalance on his 
feet attributed to a concussion in Vietnam. Clinical 
examination of the ears, nose, and throat was essentially 
negative. Tympanogram and electro-nystagmogram were also 
normal. Review of CT scan revealed a small cyst in the floor 
of the right maxillary sinus. The examiner concluded that the 
veteran's dizziness and vertigo were most consistent with a 
central disorder, and neurologic opinion and magnetic 
resonance imaging (MRI)of the head was discussed and 
suggested.

On April 1991 private MRI of the head, he reported a history 
of equilibrium disturbance that began with an explosion 
during service in Vietnam. The examiner noted that the MRI of 
the head was normal except for one or possibly two small 
nonspecific white matter changes that were most likely 
secondary to small infarcts. 

A March 1993 letter from Captain H., Ret. indicates that 
while serving as flight surgeon in Vietnam, he treated the 
veteran who suffered fairly severe acoustic trauma and 
possibly a mild concussion as a direct result of the enemy 
fire received at and near his duty station. Resulting 
disability was temporary, and included limited duty and 
restriction of noise exposure for about a week.

The veteran was also seen in June 1997 at the Hearing and 
Balance Center, Allegheny General Hospital, referred by Dr. 
Chen for oculomotor screening battery, which was abnormal. 
Summary of abnormalities reflected disorganized pendular 
tracking. The examiner noted that the disorganized pendular 
tracking may be related to the patient's history of visual 
difficulty, and may also represent a central oculomotor 
finding. The borderline low frequency reduced gain and 
leftward asymmetry on VOR testing may represent peripheral 
vestibular findings, however, these findings are non-
localizing. Clinical correlation was necessary. 

A June 1997 report from the Hearing and Balance Center 
reflects clinical interpretation that the visual/vestibular 
dysfunction pattern indicates that the veteran does not make 
effective use of either visual or vestibular information and 
is dependent on somatosensory input to maintain balance, 
suggestive of central nervous system pathology in addition to 
that of the vestibular system (multifactorial 
disequilibrium).

A June 1997 statement from Dr. Chen, Private Ear Associates, 
reported a history of onset of a rocking sensation beginning 
in 1968 when piloting a plane, which have become worse 
recently. The physician concluded that the veteran had a 
mixed vestibulopathy, and recommended that he undergo 
computerized dynamic posturography and vestibular 
rehabilitation to follow that. The physician did not provide 
any opinion linking the disability to military service.

In June 2000, the veteran filed his claim for service 
connection for head trauma with chronic dizziness. In various 
statements including those dated in February 2003, May 2004, 
July 2004, September 2004, and in most recent April 2005 
Appellant's Brief, the veteran and his representative argue 
that service connection for head trauma with dizziness, is 
warranted.

C.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

D. Analysis

The service medical records and post-service medical evidence 
of record are negative for any complaints, diagnosis or 
treatment for the presence of head trauma associated with 
dizziness in service. Although dizziness was intermittently 
noted in service, it was clinically noted in association with 
other disabilities such as headaches, cold, diarrhea, or 
sinusitis/allergy manifestations. It was never noted as due 
to head trauma in service. In fact, although acoustic trauma 
is documented in 1967, there is no history or report of head 
trauma or concussion in service. The first report of a 
concussion in Vietnam is documented by Capt. H. who related 
treating the veteran for "possibly a mild concussion" as a 
direct result of severe acoustic trauma as a result of enemy 
fire at or near his duty station in August 1967. 

Review of the August 1967 service medical records reveals 
that the veteran reported tinnitus in August 1967, as ringing 
in both ears since a blast the previous night. On examination 
there was no perforation or fluid, and one month later on his 
September 1967 separation examination, no head defects were 
noted. Subsequently, no residuals of head trauma were noted 
on reserve component enlistment examination in January 1968. 
He was subsequently diagnosed with tinnitus in February 1968 
VA neurological examination at which gait and station were 
normal, and cranial nerves intact with good coordination, 
with no abnormal involuntary movements present. Thereafter, 
the veteran served from 1975 to 1984 with no complaints of 
head trauma. The veteran first asserted vertigo as related to 
a concussion in service after separation, almost 20 years 
after the asserted 1967 concussion, and after separation from 
service. Interestingly, approximately ten years after the 
1967 acoustic trauma, a July 1977 VA consultation record 
showed that the veteran specifically denied that he had ever 
had head trauma.

In sum, the preponderance of the evidence shows no records of 
treatment for concussion in service after the blast in 1967, 
with no assertions of head trauma during subsequent military 
service or at separation in 1984. The veteran first asserted 
concussion in service several years after separation, and 
complained of problems with balance. Further, none of the 
pre- or post-service medical evidence of record, including 
from Dr. Chen, suggests that the veteran's current disorder 
is etiologically related to head trauma in service, and 
dizziness in service was never attributed to head trauma, but 
to other conditions. The evidence of a nexus between the 
veteran's current disorder and his military service is 
limited to the veteran's own statements. This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In light of the above, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.

II.  Claim to Reopen - Allergic/Vasomotor Rhinitis

A.  Veterans Claims Assistance Act of 2000

The VCAA and some of the implementing regulations are 
applicable to the appellant's claim to reopen.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claim to 
reopen.  Therefore, no further development with respect to 
this matter is required under the VCAA or the implementing 
regulations.

B. Analysis 

In a March 1987 decision, the Board denied the appellant's 
original claim of service connection for rhinitis. In July 
2001, the veteran filed a petition to reopen a claim of 
vasomotor rhinitis.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Entitlement to service connection for rhinitis was previously 
denied by the Board in March 1987. The veteran's claim to 
reopen service connection was received in July 2001.

The veteran has been variously diagnosed in service with 
allergic and vasomotor rhinitis, and the claim was originally 
denied in March 1987 on the basis that the condition was 
seasonal and did not reflect an increase in the underlying 
disability. 

The evidence received since the March 1987 Board decision 
reflects diagnosis and treatment for rhinitis. In a VA 
examination dated in June 1998, the examiner opined that the 
veteran currently suffers from vasomotor rhinitis with 
exacerbations of acute sinusitis leading to worsening of his 
asthma. In a January 2000 VA examination, the physician 
indicated that he had reviewed the veteran's claims file and 
medical records, and that the veteran had a chronic 
rhinosinusitis condition. These statements are not cumulative 
or duplicative of the evidence previously of record, and are 
so significant that they must be considered to fairly 
consider the merits of the veteran's claim. Accordingly, the 
evidence is new and material and reopening of the claim is in 
order. 


ORDER

Service connection for residuals of head trauma with 
dizziness, is denied.

New and material evidence has been received, the application 
to reopening of the claim of entitlement to service 
connection for rhinitis is granted, and the appeal is allowed 
to this extent.


REMAND

The veteran contends that he incurred allergic or/and 
vasomotor rhinitis in service. He also contends that his 
service-connected sinusitis disability is more disabling than 
the current 10 percent evaluation assigned.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it were enacted, and are applicable 
to the veteran's claims.

The veteran's current claim for an increased evaluation for 
sinusitis with headaches disability was received in June 
1999, prior to the VCAA. In October 2001, the RO issued a 
VCAA letter. However, the Board finds that notification 
inadequate since it did not include notice of the evidence 
required to substantiate the veteran's claim for an increased 
rating. Therefore, the Board has concluded that further 
development of the record is in order to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim. 

In addition, the Board notes that in a July 2004 statement 
the veteran indicated treatment by a civilian doctor for his 
sinusitis with headaches since he is more than 20 miles away 
from the VA medical center. Private treatment records in the 
file reflect conditions other than sinusitis. The record does 
not reflect a request for records from 1999 to the present. 
Therefore, the Board has concluded that further development 
of the record is in order to comply with VA's duty to assist 
the veteran in the development of the facts pertinent to his 
claim. 

As regards the reopened claim of service connection for 
rhinitis, the claim was originally denied on the basis that 
the symptoms were essentially seasonal in nature, with no 
showing of increase in the basic underlying pathology. The 
evidence shows current diagnosis of rhinitis. The Board 
requires further examination and opinion as to the nature and 
etiology of this disability. 

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.	The RO should issue a VCAA letter 
pertinent to the claim for an increased 
rating. The RO should also request the 
veteran to submit any pertinent evidence 
in his possession. In addition, he 
should be requested to provide 
identifying information and any 
necessary authorization for any private 
health care providers who may possess 
records, not already associated with the 
claims folders, pertaining to treatment 
of the disabilities.

2.	The RO should attempt to obtain records 
of private treatment for sinusitis from 
1999 to the present time. The veteran 
and his representative should be 
informed if the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, and be 
requested to provide the outstanding 
evidence.

3.	When all indicated record development 
has been completed, the claims folders 
should be returned to a physician with 
appropriate expertise for an appropriate 
examination for sinusitis and rhinitis. 
The claims folders must be made 
available to and reviewed by the 
examiner and the examiner should note 
such review in the examination report. 
With respect to the veteran's rhinitis, 
the examiner should provide an opinion 
as to whether it is likely, unlikely, or 
at least as likely as not that the 
disorder originated during the veteran's 
active service, is otherwise 
etiologically related to active service, 
or is related to a service connected 
disease or injury. The examiner should 
specifically classify the veteran's 
rhinitis and specifically identify the 
manifestations of rhinitis separate from 
the service-connected sinusitis with 
headaches disability. If the 
manifestations cannot be separately 
identified, the examiner should 
specifically explain. Supporting 
rationale should be provided for all 
opinions expressed.  All findings 
referable to the sinusitis should also 
be set forth in detail.

4.	The RO should also undertake any other 
development it determines to be 
warranted, then readjudicate the claims 
based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria. If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures, to include affording the 
representative of record an opportunity 
to present argument in support of the 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


